Citation Nr: 9912962	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  96-49 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bipolar disorder.

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for HIV-related 
illness.

7.  Entitlement to service connection for a seizure disorder.

8.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss, hypertension, bipolar disorder, a 
gastrointestinal disorder, migraine headaches, HIV-related 
illness, a seizure disorder and alcoholism.  The veteran 
timely appealed this determination to the Board.

During the July 1996 VA audiological examination, the veteran 
reported that he had suffered from occasional bilateral 
tinnitus since approximately 1980 or 1981; as this appears to 
raise a claim for service connection for that disability, it 
is referred to the RO for any and all appropriate action.

FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has hearing loss recognized as a disability for VA 
compensation purposes.

2.  There is no competent medical evidence establishing that 
the veteran currently suffers from hypertension.

3.  There is no competent evidence linking the veteran's 
bipolar disorder, gastrointestinal disorder, migraine 
headaches, HIV-related illness or his seizure disorder to 
service.

4.  Although during service, in April 1981, the veteran 
reported a five-year history of problems with alcohol, his 
report of service entrance examination is not of record, and 
his service medical records appear to reflect the first 
diagnoses of habitual excessive alcoholism and chronic 
alcohol abuse of record, conditions from which he continues 
to suffer.


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for bilateral 
hearing loss, hypertension, bipolar disorder, a 
gastrointestinal disorder, migraine headaches, HIV-related 
illness, and a seizure disorder are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for establishing service connection for 
chronic alcoholism, for purposes other than compensation, 
have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

However, the preliminary question to be answered is whether 
the veteran has presented evidence of well-grounded claims 
for service connection for bilateral hearing loss, 
hypertension, bipolar disorder, a gastrointestinal disorder, 
migraine headaches, HIV-related illness and a seizure 
disorder.  A well-grounded claim is not necessarily a claim 
that will ultimately be deemed allowable.  It is a plausible 
claim, properly supported with evidence.  See 38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to the claim, 
and the claim must fail.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (19950; Traut v. Brown, 6 Vet. App. 495, 
497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

I.  Claims for service connection for conditions other than 
alcoholism

A.  Bilateral hearing loss

The service medical records are negative for any complaints, 
findings, treatment or a diagnosis of impaired hearing, and 
at separation from service, he was found to have normal 
hearing.  An audiological evaluation conducted in September 
1983, for separation purposes, revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
00
05
00
LEFT
10
00
05
05
05

Speech audiometry tests were not performed.

Private medical records, dated from July 1993 to May 1996, 
are likewise silent for complaints, findings, treatment or a 
diagnosis of hearing loss.  In July 1996, the veteran was 
afforded a VA audiological evaluation that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
20
LEFT
20
15
20
20
20

Pure tone threshold levels averaged 16 decibels for the right 
ear and 18 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in both 
ears.  The veteran indicated a history of in-service acoustic 
trauma; however, the examiner reported that the veteran had 
hearing within normal limits, bilaterally.

Hearing loss must be of a certain severity to be recognized 
as a disability for VA compensation purposes.  Pursuant to 
38 C.F.R. § 3.385 (1998), impaired hearing will be considered 
to be a disability when the auditory thresholds in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz, is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies, 500, 1,000, 2,000, 3,000 or 
4,000 are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.

As noted above, the service medical records reflect no 
hearing loss whatsoever.  However, the absence of in-service 
evidence of hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) is not fatal 
to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

In this case, however, the post-service audiological 
evaluations reveal no hearing loss meeting the requirements 
of section 3.385.  Hence, there is no hearing loss disability 
upon which to predicate a grant of service connection.  In 
the absence of evidence of the current claimed disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

B. Hypertension

The service medical records are negative for any complaints, 
findings, treatment or a diagnosis of hypertension.  At 
separation from service, the veteran's blood pressure was 
100/54, and his heart and vascular system were noted to be 
normal.  The private medical records, dated from July 1993 to 
May 1996, are silent for complaints, findings, treatment or a 
diagnosis of hypertension.  In this regard, the Board 
observes that in an August 1995 hospitalization record, the 
physician reported that, at admission, the veteran's blood 
pressure was reported to be 180/90, "but rapidly dropped to 
100/70 after acclamation to the unit."

In July 1996, the veteran underwent a VA physical 
examination.  During the examination, the veteran stated that 
he was taking "blood pressure medicine," but explained that 
he was doing so to treat his migraine headaches.  Indeed, he 
acknowledged that he had never been diagnosed as having high 
blood pressure.  No diagnosis of hypertension was then made.

Also of record are statements of the veteran, in which he 
asserts that he has hypertension and that the disability is 
of service origin.  He specifically argues that it was 
related to imprisonment during service, and that "his 
doctors" had told him that this disorder might be 
attributable to that imprisonment.

Like with the veteran's claimed hearing loss, hypertension 
was not shown in service, and there is no competent medical 
evidence that the veteran currently has hypertension.  In the 
absence of competent medical evidence of the claimed 
disability, there can be no valid claim.  Brammer, 3 Vet. 
App. at 225.

C.  Bipolar disorder

The service medical records show that the veteran was seen on 
several occasions for complaints of psychiatric problems.  
They indicate that he was diagnosed as suffering from an 
adjustment disorder with depressed mood and a borderline 
personality disorder (he was also diagnosed as suffered from 
alcoholism, but as the veteran has asserted a separate claim 
for service connection that disorder, it will be discussed 
below).  However, psychiatric evaluation at separation was 
normal.  The private medical records, dated from July 1993 to 
May 1996, reflect that he was seen on numerous occasions for 
psychiatric problems, and that he was diagnosed as having 
depression, major depression, a panic disorder and bipolar 
disorder.

The RO initially scheduled the veteran to undergo a VA 
psychiatric examination in July 1996 at a VA medical facility 
in Augusta, Georgia.  Two days prior to the date that the 
examination was to take place, the veteran requested that it 
be rescheduled and that he be evaluated at the VA Medical 
Center in Columbia, South Carolina.  He explained that this 
was due to transportation difficulties.  To accommodate the 
veteran, the RO rescheduled the examination to take place at 
the latter facility in January 1998.  The record reflects, 
however, that the veteran failed to report for that 
examination.

Also of record are statements of the veteran, in which he 
asserts that he suffers from bipolar disorder, and that the 
disability is of service origin.  He specifically argues that 
it was related to imprisonment during service, and that "his 
doctors" had told him that this disorder might be 
attributable to that imprisonment.

As the above medical evidence reflects, the veteran has 
received various diagnosed of acquired psychiatric conditions 
since service; he currently has a diagnosis of bipolar 
disorder.  Significantly, however, there is no competent 
medical evidence of a nexus between any such condition and 
service.  No chronic acquired psychiatric disorder was shown 
in service, and there simply is no medical evidence to 
suggest that a current psychiatric disorder is a progression 
of the personality disorder and adjustment disorder shown in 
service.  See, e.g., Carpenter v. Brown, 8 Vet. App, 240, 245 
(1995) (emphasizing that service connection may be granted, 
in limited circumstances, based on evidence that a 
personality disorder has been aggravated by superimposed 
disease or injury). 

In the absence of competent medical evidence that the veteran 
has a bipolar disorder that it is any way related to his 
period of active duty, the claim for service connection for 
this condition is not plausible.

D.  A gastrointestinal disorder

The service medical records indicate that the veteran was 
seen on two occasions for complaints of gastrointestinal 
problems.  However, he was not diagnosed as having a 
gastrointestinal disability, and at separation, no 
gastrointestinal abnormality was noted.

The private medical records, dated from July 1993 to May 
1996, reflect that the veteran has received treatment for 
gastrointestinal problems.  During the July 1996 VA 
examination, the veteran provided a history of suffering from 
gastroesophageal reflux disease, and indicated that that 
disorder was initially diagnosed in 1987, approximately three 
years subsequent to the veteran's separation from service.  
The veteran stated that he was treating the disability with 
Pepcid and Reglan, and that it was not symptomatic.  The 
diagnosis as having gastroesophageal reflux disease that was 
well controlled on his current medications.  The examiner did 
not offer an opinion as to the relationship, if any, between 
that disorder and the veteran's period of service.

Also of record are statements of the veteran, in which he 
asserts that he suffers from a gastrointestinal disability 
and that the disability is of service origin.  He 
specifically argues that it was related to imprisonment 
during service, and that "his doctors" had told him that 
this disorder might be attributable to that imprisonment.

Thus, while the medical evidence establishes a current 
gastrointestinal disability, there simply is no medical 
evidence of a nexus between such disability and service.  In 
the absence of competent medical evidence that the veteran 
currently has a chronic gastrointestinal disorder that it is 
related to his period of active duty, the claim for service 
connection for this condition is not plausible.  

E.  Migraine headaches

The service medical records are silent for any complaint, 
treatment or diagnosis of migraine headaches.  At separation, 
he was noted to be neurologically normal; clinical evaluation 
of his "head, face, neck and scalp" was also noted to be 
normal.

The private medical records, dated from July 1993 to May 
1996, reflect significant complaints and treatment of 
headaches.  In addition, they show that the veteran was 
diagnosed on numerous occasions as having migraine headaches.  
Significantly, however, in April 1995, he reported that the 
onset of the disability was approximately eight months 
earlier.  In another entry dated that same month, the 
physician indicated that the veteran had a "recent onset of 
headaches[,] probably migrainous in nature."  In July 1995, 
a physician noted that the headaches might be related to the 
fact he was infected with HIV.

In July 1996, the veteran was afforded a VA examination.  
During the examination, the veteran provided a history of 
having suffered from migraine headaches for approximately two 
years.  He described the headaches as "right-sided and 
throbbing."  The veteran reported that despite treating the 
disorder with medications, he experienced approximately two 
headaches per week.  The diagnosis was "migraine headaches, 
started two years ago, fairly well controlled with current 
medications."  

The veteran was again examined by VA in September 1996.  
During that examination, he stated that despite treating the 
disability with medications, he continued to have throbbing 
headaches that occurred at least once per month and that 
persisted for approximately three to twelve hours.  He 
described the headaches as "disabling," and explained that 
they began with vision disturbance and were thereafter 
accompanied by photophobia, sonophobia and nausea.  The 
physician reported that a cranial nerve examination revealed 
no significant abnormality.  No diagnosis of a headache 
disorder was made.

The veteran contends that he suffers from migraine headaches 
as a result of service or his service-connected HIV.  
However, the earliest post-service medical evidence shows 
that the veteran's migraine headaches had their onset in 
1994, approximately ten years subsequent to his separation 
from service.  Significantly, there simply is no competent 
medical evidence of a nexus between such condition and 
service or HIV (which, for the reasons noted below, is not 
service connected).  In the absence of competent medical 
evidence to support the claim, the claim is not plausible. 




F.  HIV-related illness

The service medical records are silent for any indication 
that he was infected with HIV.  The private medication 
records, dated from July 1993 to May 1996, reflect that the 
veteran was diagnosed as being infected with HIV on numerous 
occasions.  In addition, they show substantial treatment for 
this disease.  According to these records, the veteran 
initially tested positive for HIV (HIV+) in 1991 and 
contracted the disease "secondary to multiple sex 
partners."  

During the July 1996 VA examination, the veteran reported 
that he had been HIV+ since 1989.  He stated that he most 
likely developed HIV due to sexual activity.  He stated, 
however, that he was in an automobile accident with an 
individual who was already HIV+, that that both bled as a 
result, and that he may have developed the disease at that 
time.  The diagnosis was "HIV, patient positive in 1989, 
currently has a CD4 count of 210, on AZT and a second 
antiviral medication."  The physician indicated that, to 
date, the veteran had had no AIDS-defining illnesses.  He did 
not offer an opinion as to the onset of the disease.

In September 1996, in the course of being examined with 
respect to another disability, the veteran reported that a 
private neurologist told him that he might have dementia due 
to his HIV.  In addition, the examiner indicated that the 
veteran had an encephalopathy that was manifested by organic 
mental dysfunction and generalized epilepsy that was most 
likely attributable to his HIV.

The veteran contends that his HIV is related to service.  In 
this regard, he argues that he might have contracted the 
disease as early as 1979; however, he has offered no evidence 
to support such assertion.  The earliest post-service medical 
evidence shows that the veteran was infected with HIV no 
earlier than in 1989.  Moreover, regardless of the manner in 
which the veteran became infected, i.e., through sexual 
activity or by some other means, the fact remains that there 
is no competent medical evidence that links his HIV to his 
period of military service.  In the absence of such evidence, 
the claim for service connection for HIV-related illness is 
not plausible.  

G.  Seizure disorder

The service medical records are silent for any complaint, 
treatment or diagnosis of a seizure disorder.  Neurological 
evaluation at separation was normal.  The private medical 
records, dated from July 1993 to May 1996, reflect diagnosis 
and treatment of a seizure disorder.  In addition, they show 
substantial treatment for this disability.  According to 
these records, the veteran was initially diagnosed as having 
a seizure disorder in March 1995.  In addition, in March, the 
veteran's physician opined that the seizure disorder might be 
secondary to the veteran's HIV.

During the course of this appeal, the veteran was afforded 
pertinent VA physical examinations in July and September 
1996.  During the former examination, the veteran provided a 
history of having developed a seizure disorder approximately 
fifteen months earlier.  He stated that, during seizure 
episodes, he experiences a tunnel vision, and that he 
thereafter "blacks out" and goes into convulsions.  The 
veteran indicated that he had no memory of the generalized 
tonic clonic activity, but indicated that several witnesses 
had described it to him.  He reported that he was taking 
medications to treat this disorder.  The diagnosis was 
"seizure disorder, started fifteen months ago."  In 
addition, the examiner stated that it was unclear whether the 
seizures were ideopathic in origin or whether they were 
caused by an underlying problem.  

During the September 1996 examination, the veteran reported 
that he had been HIV+ since 1989.  In addition, he stated 
that he had had "suggestive," although not definite, AIDS-
defining illnesses.  The examiner diagnosed the veteran as 
having generalized epilepsy that was most likely related to 
his AIDS.

The veteran contends that he suffers from a seizure disorder 
either as a result of service or secondary to HIV.  However, 
the earliest post-service medical evidence, shows that the 
veteran had a seizure disorder that had its onset in 
approximately 1995, more than ten years subsequent to his 
separation from service.  Moreover, there is no competent 
medical opinion establishing that the veteran's seizure 
disorder is in any way related to the his period of active 
duty or to his HIV (which, for the reasons noted above, is 
not service connected).  In the absence of competent medical 
evidence to support the claim, it is not plausible.  

H.  Conclusion

The Board does not doubt the sincerity of the veteran's 
beliefs that service connection is warranted for bilateral 
hearing loss, hypertension, bipolar disorder, a 
gastrointestinal disorder, migraine headaches, HIV-related 
illness and a seizure disorder.  However, where, as here, the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  
Because the veteran, as a lay person, does not possess the 
medical training and expertise necessary to render a 
diagnosis of a bilateral hearing loss disability or 
hypertension, or to provide a probative opinion as to the 
origin of any claimed disability, his statements, standing 
alone, cannot serve as a sufficient predicate upon which to 
find any of the claims for service connection to be well 
grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

Furthermore, as regards the veteran's statements as to what 
"his doctors" have informed him (i.e., that he had 
hypertension, bipolar disorder and a gastrointestinal 
disability that was related to his period of service, and 
particularly to his imprisonment therein), even if true, such 
statements by the veteran do not constitute competent medical 
evidence to support the claims.  See Franzen v. Brown, 9 Vet. 
App. at 238 (1996); Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

As the veteran has not met his initial burden of presenting 
well-grounded claims for service connection for the claimed 
conditions, VA is under no duty to assist him in the 
development of the facts pertinent to any of these claims, 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994), including 
having the veteran undergo additional examinations.  See 
Yabut v. Brown, 6 Vet. App. 79 (1994).  Furthermore, the 
Board is not aware of the existence of any evidence that, if 
obtained, would well ground any of the claims for service 
connection.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  In this regard, the Board notes that veteran has 
not indicated the existence of any written medical opinions 
(referred to above) that support any of his claims.  
Moreover, while the service records relating to the veteran's 
imprisonment have not been associated with the claims folder, 
this fact is not dispositive of any of the claims.  Without 
competent medical evidence that the veteran currently has a 
bilateral hearing loss disability or hypertension, and 
evidence linking the claimed disabilities to an incident of 
service (to include the veteran's imprisonment therein), the 
claims remain not well grounded. 

The Board recognizes that some of the issues of entitlement 
to service connection for bilateral hearing loss and 
hypertension are being disposed of in a manner that differs 
from that employed by the RO.  The RO denied these claims on 
the merits, while the Board has concluded that the claims are 
not well grounded.  However, the Court has held that when an 
RO does not specifically address the question whether a claim 
is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
appellant solely from the omission of the well-grounded 
analysis.  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Moreover, the Board observes that in the September 1996 
rating decision, the RO denied the veteran's claims for 
bipolar disorder, a gastrointestinal disorder, migraine 
headaches, HIV-related illness and a seizure disorder on the 
basis that they were not well grounded, and notified the 
veteran of the legal requirements to submit a well-grounded 
claim and of the need to submit evidence showing that the 
disability was incurred in or aggravated by service.  Thus, 
the duty to inform the veteran of the evidence necessary to 
complete his application for service connection has been met.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette, 8 Vet. App. 
at 77-78.

II.  Claim for service connection for alcoholism

The Board notes, at the outset, that the veteran has met his 
initial burden of showing that his claim for service 
connection for alcoholism is "well grounded," meaning he 
has submitted evidence sufficient to show that the claim is 
at least "plausible...or capable of substantiation."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  In 
addition, the Board is satisfied that all relevant facts have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).  

Effective for a claim (such as this), filed after October 31, 
1990, the payment of compensation is precluded for any 
disability determined to be the result of the veteran's own 
willful misconduct or abuse of alcohol or drugs, regardless 
of whether the claim was based on direct service connection, 
secondary service connection, or on the basis that a service- 
connected disease or injury caused or aggravated the 
disability in question.  See Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-51 (1990) (codified at 38 U.S.C.A. § 1110 
(West 1991)).  See also VAOGCPREC 2-97 (Jan. 16, 1997).  A 
recent precedent opinion of the United States Court of 
Veterans Appeals (now known as the United States Court of 
Appeals for Veterans Claims) (Court), emphasized that only 
the payment of compensation is prohibited in these types of 
cases, and not the grant of service connection itself, as 
other benefits may flow from a grant of service connection. 
See, e.g., Barela v. West, 11 Vet. App. 280 (1998); VAOPGPREC 
2-98 (Feb. 10, 1998).

In this case, the report of the veteran's service entrance 
examination is not of record.  However, the service medical 
records reflect that the veteran received treatment for 
alcohol abuse on numerous occasions.  In addition, he was 
diagnosed as suffering from chronic excessive alcohol abuse; 
alcoholism, that was described as habitual and excessive; and 
alcohol dependence.  The private medical records, dated from 
July 1993 to May 1996, reflect significant treatment for 
alcoholism and show that he was diagnosed as suffering from 
alcohol abuse.  

The RO denied service connection for alcoholism on the basis 
that the disability existed prior to service and that there 
was no objective evidence that that it was aggravated during 
or by service.  However, governing laws and regulations 
provide that where, as here, a report of service entrance 
examination is not of record, the Board must accord the 
veteran the presumption of soundness at service entry, absent 
clear and unmistakable evidence to the contrary.  38 U.S.C.A. 
§§ 1131, 1132 (West 1191); Crowe v. Brown, 7 Vet. App. 238, 
245 (1994); 38 C.F.R. § 3.304 (1998).  While the service 
medical records reflect that, in April 1981, the veteran 
reported a five-year history of excessive drinking.  However, 
that statement alone is not sufficient to clearly and 
unmistakably rebut the presumption of soundness.  See Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).  

Applying those legal principles to the instance case, the 
Board finds that, as the veteran is entitled to the 
presumption of soundness as to his alcoholism at entry into 
service, the in-service diagnoses of chronic excessive 
alcohol abuse/alcoholism are first such known diagnosis of an 
alcohol abuse disability.  While the record raises a question 
as to whether a chronic condition was, in fact, shown in 
service (as it was not specifically noted at separation), and 
since, it does not appear that the veteran's alcoholism, 
diagnosed as chronic during service, can be disassociated 
from the current diagnosis of alcohol abuse, notwithstanding 
that there is no specific medical opinion to that effect of 
record.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  Under the circumstances of this 
case, and, in light of Barela, the Board concludes that 
service connection for alcoholism, for purposes other than 
compensation, is warranted.


ORDER

In the absence of evidence of well-grounded claims, service 
connection for bilateral hearing loss, hypertension, bipolar 
disorder, a gastrointestinal disorder, migraine headaches, 
HIV-related illness and a seizure disorder is denied.



Service connection for alcoholism, for purposes other than 
compensation, is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

